Title: To George Washington from Vice Admiral d’Estaing, 23 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir,
            In Boston Rhode October 23d 1778
          
          I have received almost at the same time, the two letters that Your Excellency had the goodness to write me the 18th and 20th of this month. The important advices they contain were confirmed to me at the same moment by Mr De Boubie an officer of marine, who has just completed the exchange of our prisoners. I have the honor to send you a copy of what he tells me concerning an embarkation. Retained on board the English Admiral it was easy to deceive him as to the number of the troops, but as he is intelligent, a seaman, a man of veracity, and knows the language, I believe he may be credited, with regard to the number and names of the vessels. I am more and more of the opinion of Your Excellency, on the destination of this embarkation. As there are many things which cannot be hazarded, without cyphers, upon paper; I intended to have the honor of sending you a confidential person to day; the unforeseen return of General Du Portail, who arrived yesterday from Providence hinders me and obliges me to retard this envoy. It will probably not take place sooner, than in three, or four days, and after I shall have spoken to him. If the Marquis Delafayette had been able to return here in the time he hoped—I should be more certified than I am of certain objects infinitely interesting to our common interests, and independent of the ideas, that he may entertain on his own account: I am convinced that it will not have depended on Your Excellency, nor on my zealous and most amiable countryman, that he has not made all possible diligence. Business apart, in which he is as wise, as he has shown himself brave in the field, I find, that among all those, who celebrate to me without cease your virtues and great actions—’tis he who speaks of them in a manner most in unison with my heart. The esteem, I have for him, augments from that source, as well as my desire of seeing him. I have the honor to be with sincere attachment and with respect Sir Your Excellency’s Most humble and Most Obedt servant
          
            Estaing
          
         